Citation Nr: 0918624	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-16 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for vision problems. 

2.  Entitlement to an increased rating for pseudofolliculitis 
barbae with scarring, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right lower leg with fibular fracture, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for degenerative 
joint disease of the lumbar spine.

5.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to August 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Regional Office (RO) that denied the Veteran's claim for 
service connection for vision problems, and his claims for an 
increased rating for residuals of a gunshot wound of the 
right lower leg, degenerative joint disease of the lumbar 
spine, and hemorrhoids.  In addition, the RO increased the 
evaluation assigned to pseudofolliculitis barbae to 10 
percent. 

The issues of entitlement to an increased rating for 
residuals of a gunshot wound of the right lower leg, 
hemorrhoids, degenerative joint disease of the lumbar spine, 
and pseudofolliculitis barbae are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDING OF FACT

Ametropia is not a disease for which service connection can 
be granted, and no other chronic eye disability affecting 
visual acuity was shown in service, or at any time following 
the Veteran's separation from service.




CONCLUSION OF LAW

Vision problems were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).


In an April 2004 letter, issued prior to the rating decision 
on appeal, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate his 
claim for service connection as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, VA 
examination reports, and the Veteran's statements.  

The appellant was notified and aware of the evidence needed 
to substantiate this claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by providing evidence and argument regarding 
his claim.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Moreover, as the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The only evidence supporting the Veteran's claim consists of 
his statements.  In contrast, the evidence against his claim 
includes the service treatment records and the post-service 
medical records.  The Board notes that the service treatment 
records are negative for complaints or findings pertaining to 
an eye disability, including vision problems.  He denied any 
eye trouble on a report of medical history in July 2006.  The 
eyes were evaluated as normal on the separation examination 
in July 2006.  Visual acuity was 20/20 in the right eye and 
20/25 in the left eye.  

The Board acknowledges that the Veteran reported having 
blurred vision for two years when he was seen at a VA 
outpatient treatment clinic in November 2003.  He related he 
had a particular problem with night and distant vision.  
Following an examination, the pertinent assessment was 
defective night and distant vision.  The Veteran was seen in 
the optometry clinic in January 2004.  Corrected visual 
acuity was 20/25 in each eye.  The assessment was ametropia, 
with no evidence of ocular pathology.


The evidence fails to demonstrate that the Veteran currently 
has any vision problems other than refractive error.  
Accordingly, service connection is not warranted inasmuch as 
the ametropia represents refractive error for which 
compensation is not payable as a matter of law.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for 
vision problems.

The Board notes that a VA examination has not been conducted 
with respect to this issue; however, as there is no evidence 
of an eye disease or injury in service, and the current 
disorder is a developmental abnormality, an examination is 
not required.  38 C.F.R. § 3.159(c)(4) (2008).


ORDER

Service connection for vision problems is denied.


REMAND

The Veteran also asserts that a higher rating is warranted 
for residuals of a gunshot wound to the right lower leg with 
fibular fracture, hemorrhoids, degenerative joint disease of 
the lumbar spine, and pseudofolliculitis barbae.  

The Board notes that subsequent to the August 2004 VA 
examination, VA outpatient treatment records show that the 
Veteran was treated for complaints involving the gunshot 
wound of the right leg and for hemorrhoids.  It is 
significant to point out that the Veteran underwent 
sphinctermotomy for an anal fissure in May 2005, although no 
hemorrhoids were noted at that time.  Finally, the Board 
observes that a supplemental statement of the case was not 
issued following the receipt of these treatment records, and 
the Veteran has not waived initial consideration by the RO of 
such records.  


Moreover, it has been over 41/2 years since his last 
examination for all of his 
claimed service connected disabilities, and the Veteran 
argued that the initial examination was not thorough enough 
to be able to evaluate his conditions.  Current examinations 
should be scheduled on remand.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, in the instant case, the Veteran has not been 
provided sufficient VCAA notice with respect to his claims 
for increased rating under Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In an April 2004 letter, the Veteran was 
instructed to submit evidence showing that his leg disability 
has increased in severity, but has not been advised to submit 
medical or lay evidence demonstrating the effect that 
worsening has on his employment and daily life.  Further, the 
Court also issued a decision in the consolidated appeal of 
Dingess/Hartman, 19 Vet. App. 473, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran has not 
been provided with notice of the type of information or 
evidence needed to establish a disability rating or an 
effective date for the disabilities on appeal.  Thus, 
corrective notice can be provided on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
of the information and evidence needed to 
establish a disability rating and an 
effective date for the disabilities on 
appeal, as outlined by the Court in 
Dingess/Hartman.  The notice should also 
notify the Veteran that, to substantiate 
a claim for a higher rating, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disabilities and the effect that 
worsening has on his employment and daily 
life.  The notice must also provide 
examples of the types of medical and lay 
evidence that he may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as set forth 
in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

2.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his claimed 
conditions since 2005.  After securing 
the necessary authorizations for release 
of this information, the RO/AMC should 
seek to obtain copies of all treatment 
records referred to by the Veteran.  In 
addition, request VA treatment records 
dating since June 2005 from the 
Fayetteville, North Carolina VA Medical 
Center. 


3.  The Veteran should then be afforded a 
VA muscles examination to determine the 
nature and extent of the residuals of the 
gunshot wound to the right leg.  The 
examiner should also provide a 
description of the scars resulting from 
the gunshot wound.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies, including X-rays if necessary 
and range of motion studies should be 
performed for the right knee and ankle if 
affected by the gunshot wound residuals.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the degree of motion at which pain 
begins.  If feasible, the examiner should 
assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss, including during flare-
ups.  

4.  The Veteran should be afforded a VA 
spine examination to determine the nature 
and extent of his degenerative joint 
disease of the lumbar spine.   The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the degree of motion at which 
pain begins.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss, including during flare-
ups.  

5.  The Veteran should be afforded VA 
skin and scar examinations to determine 
the nature and extent of his 
pseudofolliculitis barbae.  All necessary 
tests should be performed.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should describe the Veteran's skin 
condition in detail, to include whether 
the condition or any residual scarring 
from the pseudofolliculitis barbae 
results in disfigurement.  If so, 
unretouched color photographs should be 
provided.

6.  The Veteran should be afforded a VA 
rectum and anus examination to determine 
the nature and extent of his hemorrhoids.  
All necessary tests should be performed.  
The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The results of the 
examination should be reported in detail.  
The examiner should also indicate whether 
the sphincterotomy and fissure in 2005 is 
related to or results from his service 
connected hemorrhoid condition.

7.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


